                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION



TIA COLEMAN, et al.

               Plaintiffs                            CIVIL ACTION NO. 6:18-03280-MDH
vs.

RIPLEY ENTERTAINMENT, INC., et al.

               Defendants

             DEFENDANTS, BRANSON DUCK VEHICLES, LLC AND RIPLEY
            ENTERTAINMENT, INC.’S, MOTION FOR LIMITED LIFT OF STAY

       Defendants,    Branson    Duck     Vehicles,    LLC    and   Ripley    Entertainment,    Inc.

(“Defendants”), hereby move for a limited lifting of the stay that was entered by this Court on

November 30, 2018 (see Doc. 88, Notice of Stay of this Action Under the Limitation of Liability

Act). Defendants request that the stay be lifted in this case for the limited purpose of allowing a

wrongful death settlement that was reached between Plaintiffs and Defendants to be presented to,

and reviewed and approved by, the court as is required by Missouri law. In support of this

motion Defendants state:

       1.      On October 15, 2018, Defendants filed their Verified Complaint for exoneration

from or limitation of liability, pursuant to the Limitations of Liability Act, 46 U.S.C. § 30501, et

seq. See Cause No. 6:18-cv-03339 (the “LOL Lawsuit”) pending in the United States District

Court, Western District of Missouri, Southern Division.

       2.      On November 30, 2018, this Court entered an Order in the LOL Lawsuit, which,

among other things, enjoined the further prosecution of any action or proceeding against

Defendants or Defendants’ property relating to the incident on July 19, 2018 until such time as a



                                                 1
        Case 6:18-cv-03280-MDH Document 101 Filed 08/26/19 Page 1 of 4
hearing and determination of the LOL Lawsuit, including a decision regarding the applicability

of the Limitation of Liability Act, has been rendered.

       3.       One of the cases stayed as a result of the November 30, 2018 Order is this

wrongful death action brought by Tia Coleman, the beneficiary of Glenn Coleman, Reece

Coleman, Evan Coleman, and Arya Coleman (“Decedents”). Specifically, Tia Coleman has

made claims for the wrongful death of Decedents pursuant to Mo. Rev. Stat. §537.080. This

lawsuit also includes a survivor action brought by and on behalf of Tia Coleman.

       4.       Tia Coleman also filed a claim in the LOL Lawsuit on December 21, 2018 (see

Doc. 26).

       5.       Tia Coleman has reached a Confidential Settlement Agreement with certain

Defendants, including Ripley Entertainment, Inc. and Branson Duck Vehicles, LLC, and other

Released Parties. No settlement has been reached as to Defendants, Ride the Ducks International

LLC, Ride the Ducks of Branson, LLC, or Herschend Family Entertainment Corporation.

       6.       Under Missouri law, a wrongful death settlement requires Court approval. Mo.

Rev. Stat. § 537.095.1.

       7.       As such, Defendants ask that this Court lift the stay only to the extent it applies to

this lawsuit, for the exclusive and limited purpose of allowing the parties in this case to seek

court approval of the proposed confidential wrongful death settlement.

       8.       The granting of this motion would not lift or otherwise impact the stay in any

other matter.

       WHEREFORE, Defendants Branson Duck Vehicles, LLC and Ripley Entertainment,

Inc. ask that this Court lift the stay entered by Order dated November 30, 2018, but only to the

extent it applies to Tia Coleman, individually, and as Administrator, Personal Representative and




                                                  2
        Case 6:18-cv-03280-MDH Document 101 Filed 08/26/19 Page 2 of 4
Beneficiary of the Estates of Glenn Coleman, Reece Coleman, Evan Coleman, and Arya

Coleman for the exclusive and limited purpose of allowing the parties in this action to seek Court

approval of the confidential wrongful death settlement.


Dated: August 26, 2019                   Respectfully submitted,



                                         LASHLY & BAER, P.C.

                                           /s/ Terrance J. Good
                                         Terrance J. Good #25336MO
                                         Alexandra C. Wells #67316MO
                                         714 Locust Street
                                         St. Louis, MO 63101
                                         (314) 621-2939
                                         (314) 621-6844/Fax
                                         tjgood@lashlybaer.com
                                         awells@lashlybaer.com

                                         Attorneys for Defendants Ripley Entertainment, Inc.
                                         and Branson Duck Vehicles, LLC




                                                3
        Case 6:18-cv-03280-MDH Document 101 Filed 08/26/19 Page 3 of 4
                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing will be furnished to all counsel of record
herein through the CM-ECF system of the United States District Court for the Western District
of Missouri.


                                          /s/ Terrance J. Good




                                               4
        Case 6:18-cv-03280-MDH Document 101 Filed 08/26/19 Page 4 of 4
